Order permitting withdrawal unanimously reversed and cross-motion to reinstate candidates for county committee upon Tekulsky petitions granted with respect to 2nd, 3rd, 18th, 35th, 42nd and 50th election districts of the 9th Assembly district, New York county. The board of elections of the city of New York is directed to print upon the official primary ballots the names of the candidates for county committee appearing upon the Tekulsky petitions in the election districts enumerated. No opinion. Present — O’Malley, Glennon, Dore, Cohn and Callahan, JJ.